Citation Nr: 0921011	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  02-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which declined to reopen a previously denied 
claim of service connection for PTSD.  

The Veteran provided testimony at a September 2003 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.

In a July 2005 decision, the Board reopened the claim and 
remanded it to the RO for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

There is competent evidence of a current diagnosis of PTSD 
and also competent evidence that the Veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§1110, 5103a, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 
3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  As to additional 
notice regarding the rating and effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Discussion

The Veteran contends that his current PTSD is related to his 
service.  

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The Veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70 (1994).  The Board 
finds, therefore, that the Veteran is not a veteran of 
combat.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence.

After a careful review of the evidence of record, the Board 
finds that, affording the Veteran the benefit of the doubt, 
the evidence supports his claim of entitlement to service 
connection for PTSD.  

VA outpatient treatment records from November 1991 to 
September 2008 show that the Veteran was diagnosed with PTSD.  
During the course of psychiatric treatment, the Veteran 
indicated that he continues to experience flashbacks from his 
service in Vietnam, which he believes are related to his 
PTSD.  

As there is a current diagnosis of PTSD, the pertinent issues 
in this case are whether there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Regarding in-service stressors, in September 2005, the 
Veteran submitted several statements describing these 
stressors in great detail.  Specifically, he indicated that 
he witnessed a fire onboard the USS Ranger around July 1969, 
which resulted in fellow servicemen being badly burnt.  The 
Veteran stated that he assisted the servicemen and that, "it 
appeared that their skin was melting off" as a result of the 
fire.  

In May 2008, pursuant to the Board remand instructions, the 
RO obtained deck logs from the USS Ranger for the time period 
of July 1969.  These logs indicated that a fire occurred 
onboard the USS Ranger in mid-July 1969.  The report showed 
that the fire was reported in compartment 3-145-3-Q and that 
the Hunters Point Fire Department was notified.   

Further subsequent to the Board remand, the Veteran underwent 
a VA psychiatric examination in November 2008.  The examiner 
indicated that the specific stressor event that the Veteran 
considered particularly traumatic is that which took place 
onboard the USS Ranger in July 1969.  At the time of 
examination, the Veteran reported to the examiner that there 
was a fire in the officer pilot's quarters in July 1969, to 
which he responded to a smoke signal, and ultimately rescued 
two officers whom were overcome by smoke.  The Veteran stated 
that he and another officer wore protective gear and were 
required to change their air supply several times.  
Specifically, the Veteran indicated that he got lost in the 
smoke, it was very hot, and he ran out of oxygen from time to 
time.  The Veteran explained that at the time, he was 
extremely frightened, as he thought he was going to burn as a 
result of the fire.  Finally, the Veteran stated that he 
assisted in putting the fire out.          

Following a psychiatric evaluation and review of the 
Veteran's claims file, the examiner diagnosed the Veteran 
with PTSD, chronic with depression.  The examiner opined that 
the Veteran's diagnosis of PTSD is quite appropriate and 
consistent with the diagnosis given in his VA outpatient 
treatment records.  The examiner further opined that the 
alleged stressor detailed above was sufficient to produce 
PTSD, and that the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  Finally, the examiner 
stated that there is a definite link between the current 
symptomatology and the in-service stressor.  

Upon review of the evidence, the Board recognizes that the 
evidence in this case is not definitive, however, the July 
1969 deck logs show that there was a fire onboard the USS 
Ranger.  In this regard, although it is true that the 
Veteran's in-service experience has only been corroborated by 
copies of deck logs from the USS Ranger, consideration of the 
Veteran's claim in light of the aforementioned deck log, as 
well as his Form DD 214, which indicates that his last duty 
assignment was on the USS Ranger CVA-61, is sufficient to 
place the evidence in equipoise regarding this claim.  The 
Veteran is entitled to have the benefit of the doubt resolved 
in his favor, and the Board concludes that at least one of 
the Veteran's alleged in-service stressors has been verified 
with independent evidence.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, as 
the medical evidence demonstrates a diagnosis of PTSD related 
to at least one traumatic experience in service that has been 
sufficiently and independently verified, entitlement to 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


